Case 3:20-cv-00238-JAG Document 23 Filed 08/05/21 Page 1 of 1 PagelD# 110

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

 

KENNETH R., )
Plaintiff, )
)
V. ) CIVIL NO. 3:20cv238 (JAG)
)
ANDREW M. SAUL, )
Commissioner of Social Security, )
Defendant. )
)
ORDER

This matter is before the Court on the Report and Recommendation of the Magistrate

Judge entered on July 8, 2021 (Dk. No. 22). The time to file objections has expired and neither

party has objected to the Report and Recommendation. Having considered the matter and

deeming it otherwise proper and just to do so, it is hereby ORDERED:

(1)

(2)
(3)
(4)
(5)

The Report and Recommendation of the Magistrate Judge (Dk. No. 22) is
ACCEPTED and ADOPTED as the OPINION of the Court.

Plaintiff's Motion for Summary Judgment (Dk. No. 20) is DENIED.
Defendant’s Motion for Summary Judgment (Dk. No. 21) is GRANTED.
The decision of the Commissioner is AFFIRMED.

This case is CLOSED.

Let the Clerk of the Court send a copy of this Final Order to all counsel of record.

It is so ORDERED.

ae John A. Cathy, 1677 y F
Richmond, Virginia United States District Judge

Date: 2 fran’ Zee

 

Is/ fc i

 

 

 
